      Case 3:17-cv-01827-RDM-SES Document 89 Filed 07/29/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE DIXON,                         :             No. 3:17-CV-1827
                            Plaintiff :
                                      :             Judge Mariani
                v.                    :             Magistrate Judge Schwab
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS, JOHN E. WETZEL,          :             Electronically Filed Document
ROBERT SMITH, W FRANTZ, WENDY         :
NICHOLAS, GARY LOWE, MR.              :             Complaint Filed 10/05/17
MINNIG, MR. SCHAEFFER, ITW FOOD :
EQUIPMENT GROUP, LLC, MS.             :
ANTHONY, TAMMY RISHEL, MS.            :
YOUNG, LESLIE BLAIR-MORRISON,         :
CYNTHIA FREELAND, CORRECT             :
CARE SOLUTIONS, LLC, and              :
CHRISTOPHER OPPMAN                    :
                         Defendants :


  MOTION FOR SUMMARY JUDGMENT OF DEFENDANTS ANTHONY,
  BLAIR-MORRISON, FRANTZ, LOWE, MINNIG, NICHOLAS, OPPMAN,
   SCHAEFFER, SMITH, WETZEL, YOUNG and THE PENNSYLVANIA
               DEPARTMENT OF CORRECTIONS

      Pursuant to Rule 56 of the Federal Rules of Civil Procedure and this Court’s

May 6, 2019, Order (Doc. 85), Defendants Anthony, Blair-Morrison, Frantz, Lowe,

Minnig, Nicholas, Oppman, Schaeffer, Smith, Wetzel, Young, and the Pennsylvania

Department of Corrections, (Commonwealth Defendants) hereby move the Court to

enter judgment in their favor because Plaintiff has failed to exhaust her administrative

remedies.
          Case 3:17-cv-01827-RDM-SES Document 89 Filed 07/29/19 Page 2 of 3



      The contents of this motion have been disclosed to all counsel of record in this

action.     Plaintiff’s counsel does not concur. Counsel for the medical Defendants

concurs.

      Pursuant to Local Rule 56.1, a Statement of Material Facts with exhibits as

well as a Brief in Support of this motion are being filed simultaneously.

      WHEREFORE, the complaint against the Commonwealth Defendants should

be dismissed, with prejudice.

                                        Respectfully submitted,

                                        JOSH SHAPIRO
                                        Attorney General

                              By: s/ Karen M. Romano
Office of Attorney General         KAREN M. ROMANO
15th Floor, Strawberry Square      Acting Chief Deputy Attorney General
Harrisburg, PA 17120               Litigation Section
Phone: (717) 787-2717              Attorney ID 88848
kromano@attorneygeneral.gov
                                   Counsel for Commonwealth Defendants
Date: July 29, 2019




                                           2
      Case 3:17-cv-01827-RDM-SES Document 89 Filed 07/29/19 Page 3 of 3



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE DIXON,                     :             No. 3:17-CV-1827
                        Plaintiff :
                                  :             Judge Mariani
                v.                :             Magistrate Judge Schwab
                                  :
PENNSYLVANIA DEPARTMENT OF        :
CORRECTIONS, et al.,              :             Electronically Filed Document
                                  :
                                  :             Complaint Filed 10/05/17
                                  :
                     Defendants :


                        CERTIFICATE OF SERVICE

      I, Karen M. Romano, Acting Chief Deputy Attorney General for the

Commonwealth of Pennsylvania, Office of Attorney General, hereby certify that on

July 29, 2019, I caused to be served a true and correct copy of the foregoing

document titled Motion for Summary Judgment to the following:

Jennifer J. Tobin, Esquire          Paula A. Koczan, Esquire
Tobin Law Office, LLC               Michael C. Hamilton, Esquire
702 North 3rd Street, #71           Weber Gallagher
Philadelphia, PA 19123              4 PPG Place, 5th Floor
Counsel for Plaintiff               Pittsburgh, PA 15222
                                    Counsel for Defendants Rishel and
                                    Correct Care Solutions, LLC



                                    s/ Karen M. Romano
                                    KAREN M. ROMANO
                                    Acting Chief Deputy Attorney General
